Citation Nr: 0208892	
Decision Date: 08/01/02    Archive Date: 08/12/02

DOCKET NO.  98-19 848A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to increased evaluation for residuals of post-
traumatic stress disorder (PTSD), currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to March 
1967.

This case comes to the Board of Veterans' Appeals (Board) 
from a rating decision rendered in September 1997 by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.  

2.  PTSD is manifested by occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal) with 
symptoms of depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, 
recent events).


CONCLUSION OF LAW

The schedular criteria for an increased rating of 30 percent, 
and no higher than 30 percent, for residuals of PTSD are met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. Part 
4, § 4.130, Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a March 1998 rating decision, the RO continued the 
veteran's 10 percent rating for residuals of PTSD.  The Board 
remanded the veteran's claim in August 2001 in order to 
obtain VA outpatient treatment records and a VA examination.

The veteran contends that the PTSD he suffers from is more 
severe than currently evaluated, and that an increased 
evaluation should be assigned.  After a review of the 
evidence, the Board finds that the evidence does support his 
contentions, and that a claim for an increased evaluation 
should be granted.

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2001) (Schedule).  The 
Schedule provides for rating PTSD under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2001).  In making a determination, the Board 
analyzes the extent to which a service-connected disability 
adversely affects a veteran's ability to function under the 
ordinary conditions of daily life, and bases the assigned 
rating, as far as practicable, on the average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.1, 4.10 (2001).  When there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  See 38 C.F.R. § 4.7.  Otherwise, the lower rating is 
to be assigned.  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  See 38 
C.F.R. § 4.3 (2001).

I.  Entitlement to Increased Evaluation for PTSD

The veteran is currently rated as 10 percent for PTSD under 
Diagnostic Code 9411.

The General Rating Formula for Mental Disorders provides a 10 
percent rating for PTSD that causes occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupation tasks only 
during periods of significant stress or symptoms controlled 
by continuous medication.

A 30 percent rating is given for PTSD that causes 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care 
and conversation normal) with symptoms of depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  See 38 
C.F.R. Part 4, § 4.130, Diagnostic Code 9411 (2001).

A 50 percent rating is assigned under Diagnostic Code 9411 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  See 38 
C.F.R. Part 4, § 4.130, Diagnostic Code 9411 (2001).

A 70 percent rating for PTSD that causes occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  See 38 C.F.R. Part 4, § 4.130, Diagnostic 
Code 9411 (2001).

A 100 percent rating is assigned for PTSD that causes total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  See 38 C.F.R. 
Part 4, § 4.130, Diagnostic Code 9411 (2001).

During the pendency of his claim, the veteran has been deemed 
unreliable as a historian due to his overexaggeration of 
reporting symptoms and bizarre behavior.  In an October 1998 
VA examination, the examiner stated that he could not reach a 
diagnostic conclusion based on the veteran's interview and 
testing.  The examiner noted that the veteran was an 
"unreliable historian and appeared to produce a voluntary 
simulation of a startle response unrelated to external 
stimuli as well as deliberately poor performance on mental 
status examination."  The Board remanded the veteran's claim 
in August 2001 in order to obtain another VA examination that 
would accurately assess the extent of the veteran's service-
connected PTSD.

In a February 2002 VA examination report, the veteran 
complained of intrusive thoughts, nightmares, irritability, 
and difficulty falling asleep.  The examiner noted that the 
veteran was alert and oriented and exhibited fair hygiene.  
The veteran's speech was loose, rambling, circumstantial, and 
difficult to follow and that his affect was reported as odd.  
The examiner stated that while the veteran's memory was 
difficult to assess, it seemed grossly intact.  The veteran's 
insight was deemed poor but his judgment fair.  He showed 
adequate attention and concentration during testing.  No 
delusional material was elicited but the veteran did report 
that he had some past homicidal and suicidal ideation.  
However, the examiner stated that the veteran was not judged 
to be a danger to himself or others.  The examiner reported 
that the veteran was jumpy.  The examiner noted the jumpiness 
did not seem related to any external stimuli and that during 
the interview the veteran showed no startle reaction to loud 
noises.  The examiner stated that the veteran contradicted 
himself at times and offered information that was 
contradictory to that in his record.  He found the 
reliability of information the veteran reported to be 
questionable.      

Like the October 1998 VA examination report, the examiner 
stated in his February 2002 report that no diagnostic 
conclusions could be reached for the veteran's case.  Noting 
the veteran's history of PTSD, bipolar disorder, personality 
disorder, and chronic substance abuse/dependence, the 
examiner stated that with the veteran's unreliability as a 
historian and apparent overreporting of symptoms, it was not 
possible to determine which of his symptoms are due to PTSD 
as separate from his other psychiatric conditions.  However, 
the examiner did state that the veteran's complaints were 
consistent with the history of a PTSD diagnosis.

When it is not possible to separate the effects of the 
service-connected condition versus a nonservice-connected 
condition, 38 C.F.R. § 3.102 requires that reasonable doubt 
be resolved in the claimant's favor, thus attributing such 
signs and symptoms to the service-connected disability.  See 
Mittleider v. West, 11 Vet. App. 181 (1998).  In this regard, 
based on the medical evidence of record, the Board is unable 
to separate the effects of the veteran's residuals from PTSD 
from those caused by the nonservice-connected psychiatric 
disorders.

Due to the unreliability and exaggeration of the symptoms 
reported by the veteran during both VA examinations, the 
Board finds that the symptoms reported in the treatment 
records are considered more probative evidence of the 
veteran's residuals of PTSD.  The veteran's VA outpatient 
treatment records starting in 1998 show a history of 
complaints involving nightmares, depression, sleep 
deprivation, anxiety, flashbacks, and intrusive thoughts.  
The veteran complained of nightmares, flashbacks, and 
nervousness in an October 1998 examination report.  In a 
February 2000 treatment record, the veteran complained of 
difficulty maintaining long-term employment, sleep 
deprivation, and losing track of thoughts.  The veteran 
stated that he was experiencing serious depression, anxiety, 
and trouble with his memory in a December 1998 treatment 
report.  The veteran later reported symptoms of anxiety and 
sleep disturbances in a September 2001 VA outpatient 
treatment report.  

The veteran was rated as 55 on the Global Assessment of 
Functioning Scale (GAF) in an October 1997 treatment report 
and later rated as 60 in a July 1998 treatment report.  A 
score between 51-60 on the Global Assessment of Functioning 
Scale is deemed to represent moderate symptoms (to include 
flat affect and circumstantial speech, occasional panic 
attacks) or any moderate difficulty in social, occupational, 
or school functioning (to include few friends and conflicts 
with peers or co-workers).

After an examination of the evidence, the Board finds that a 
30 percent rating for PTSD is warranted.  The February 2002 
examination report specifically stated that the veteran had a 
history consistent with his diagnosis of PTSD.  Based on the 
evidence discussed above, the veteran has a history of 
experiencing symptoms like depressed mood, anxiety, chronic 
sleep impairment, and mild memory loss.  Based on the 
evidence discussed above, the veteran's residuals of PTSD 
meet or more nearly approximate the severity of occupational 
and social impairment needed for a 30 percent rating under 
Diagnostic Code 9411.  See 38 C.F.R. Part 4, § 4.130, 
Diagnostic Code 9411 (2001), 38 C.F.R. § 4.7.  However, the 
evidence does not more nearly approximate a 50 percent rating 
under Diagnostic Code 9411.  While the veteran may have 
exhibited symptoms like circumstantial speech and some mild 
memory impairment, he does not complain of symptoms like 
flattened affect, panic attacks, impaired judgment, impaired 
abstract thinking, and mood disturbances.  The evidence also 
does not more nearly approximate a 70 or 100 percent rating 
under Diagnostic Code 9411.  The veteran does not exhibit the 
level of occupational and social impairment needed in order 
to receive a disability rating higher than 30 percent. 

In brief, the veteran's claim for an increased evaluation for 
PTSD is granted.  The evidence does allow the veteran to 
receive a 30 percent rating under Diagnostic Code 9411.  The 
Board finds that the evidence shows that a 30 percent rating 
for PTSD is warranted.

II.  VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West Supp.).  
Implementing regulations for VCAA have been published.  66 
Fed. Reg. 45,620 (Aug. 29,2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except 
for amendments not applicable, these provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  66 Fed. Reg. 
45,629 (Aug. 29, 2001).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claim 
for entitlement to an increased evaluation for PTSD, 
specifically in a November 2001 letter from the RO.  The 
veteran has not indicated the existence of any pertinent 
evidence that has not already been requested, obtained, or 
attempted to be obtained.  The RO made all reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  All evidence identified by the veteran relative to 
this claim has been obtained and associated with the claims 
folder.  The Board finds that VA's duty to assist the 
claimant under applicable provisions has been satisfied.


ORDER

A schedular 30 percent, but no greater than 30 percent, 
rating for residuals of PTSD is granted, subject to the laws 
and regulations governing the disbursement of monetary 
benefits. 



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

